Case 5:16-cv-10444-JEL-MKM ECF No. 1808, PageID.64720 Filed 06/02/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

  In Re Flint Water Cases,                            No. 5:16-cv-10444-JEL-MKM
                                                      (consolidated)

                                                      Hon. Judith E. Levy

                                                      Mag. Mona K. Majzoub


  Helen Chapman, et al.                               No. 5:18-cv-10679-MKM

                Plaintiffs
  v.
  City of Flint, et al.,
                Defendants



       CHAPMAN PLAINTIFFS’ JOINDER AND CONCURRENCE
    WITH HALL OBJECTORS’ REPLY IN SUPPORT OF MOTION TO
  ATTEND FURTEHR CONFERENCES WITH SETTLING COUNSEL AND
    FOR SETTLING PARTIES TO PROVIDE A DESCRIPTION OF THE
                    NON-PUBLIC HEARINGS

        NOW COME the Chapman Plaintiffs, by and through their Attorney, Mark

 R. Cuker of Cuker Law Firm, LLC and for their Joinder and Concurrence with

 Hall Objectors’ Reply in Support of Motion to Attend Further Conferences with

 Settling Counsel and for Settling Parties to Provide a Description of Non-Public

 Hearings, ECF # 1802 (hereinafter “Hall Objectors’ Reply”) they state as follows:




                                         1
Case 5:16-cv-10444-JEL-MKM ECF No. 1808, PageID.64721 Filed 06/02/21 Page 2 of 3




       The undersigned, on behalf of the Chapman Plaintiffs, join and concur with

 the Hall Objectors’ Reply. Further, the undersigned incorporates by reference the

 Hall Objectors’ Reply as if it were fully set forth herein.

       Attached is the Declaration of Mark R. Cuker in Support Hall Objectors’

 Reply.

                                                Respectfully submitted,

 Dated: June 2, 2021                            /s/ Mark R. Cuker
                                                MARK R. CUKER
                                                CUKER LAW FIRM, LLC
                                                One Logan Square
                                                Suite 1200
                                                Philadelphia, PA 19103
                                                Phone: (215) 531-8522
                                                mark@cukerlaw.com




                                            2
Case 5:16-cv-10444-JEL-MKM ECF No. 1808, PageID.64722 Filed 06/02/21 Page 3 of 3




                              PROOF OF SERVICE

             The undersigned certifies that on June2, 2021, a copy of the
             foregoing instrument was served upon the Court and the
             attorneys of record of all parties to the above cause by
             electronic filing of same to them at their respective business
             addresses as disclosed by the pleadings of record herein. I
             declare that the statement above is true to the best of my
             information, knowledge and belief.

                              /s/ Mark R. Cuker
                              MARK R CUKER




                                          3
